            Case 2:20-cr-00103-RAJ Document 16 Filed 08/07/20 Page 1 of 3




01

02

03

04

05                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
06                                    AT SEATTLE

07 UNITED STATES OF AMERICA,              )           CASE NO. CR 20-103 RAJ
                                          )
08         Plaintiff,                     )
                                          )
09         v.                             )           DETENTION ORDER
                                          )
10   ANDRAEES LITTRELLE HENDERSON, )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13 Offenses charged in Indictment:

14 Count 1: Felon in Possession of a Firearm

15 Count 2: Felon in Possession of a Firearm

16         (Same date, two different firearms, two different places)

17

18 Date of Detention Hearing:    August 7, 2020.

19         The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

20 based upon the factual findings and statement of reasons for detention hereafter set forth,

21 finds that no condition or combination of conditions which defendant can meet will

22 reasonably assure the appearance of defendant as required and the safety of other persons and



     DETENTION ORDER
     PAGE -1
           Case 2:20-cr-00103-RAJ Document 16 Filed 08/07/20 Page 2 of 3




01 the community.

02

03        FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

04        (1)   Defendant is charged with possessing two different firearms at two different

05              locations on the same day.

06        (2)   He is also pending trial in state court for pointing a firearm out of a car

07              window at a person in downtown Seattle.

08        (3)   He has a prior felony conviction from Clallam County for Assault in the First

09              Degree, as well as an extensive record of less serious convictions.

10        (4)   He has numerous failures to appear in state court on various charges. The

11              AUSA counts 19 such failures to appear. He also has violated conditions of

12              his release by state authorities.

13        (5)   Defendant seeks release, to return to residence with his girlfriend, and he

14              proposes to seek employment.

15        (6)   The Pretrial Services Office does not conclude there are conditions of release

16              which would reasonably assure the safety of other persons and the community,

17              and defendant’s future court appearances. The court concurs.

18 It is therefore ORDERED:

19

20     1. Defendant shall be detained pending trial and committed to the custody of the

21        Attorney General for confinement in a correction facility separate, to the extent

22        practicable, from persons awaiting or serving sentences or being held in custody



     DETENTION ORDER
     PAGE -2
           Case 2:20-cr-00103-RAJ Document 16 Filed 08/07/20 Page 3 of 3




01        pending appeal;

02     2. Defendant shall be afforded reasonable opportunity for private consultation with

03        counsel;

04     3. On order of the United States or on request of an attorney for the Government, the

05        person in charge of the corrections facility in which defendant is confined shall deliver

06        the defendant to a United States Marshal for the purpose of an appearance in

07        connection with a court proceeding; and

08     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

09        for the defendant, to the United States Marshal, and to the United States Pretrial

10        Services Officer.

11        DATED this 7th day of August, 2020.

12

13                                                      A
                                                       JOHN L. WEINBERG
14                                                     United States Magistrate Judge

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
